31


 \\
G
II
                   OFFICE   OF THE ATTORNEY GENERAL
                                      AUSTIN
                                                        OF TEXAS

aROVLRS~LLIRS
*ye”wrr G;r.r”rL




      Bonorablr Oeorgr H. ahopper
      Comptroller of Publla Aooountr
      Auetln,  Texas
      Deer Sir:




                                                     ending August 31,
                                                    aa the aotual work of
                                                     hr books dld not bs-

                                                     1944,   reed0   es roi-

                                             or pro*irrionr of
                                             n Bill,  I onoum-
                                               e g:rrn amount




                             srd        rwralr  that undrr
                             011 the Board o? Oontrol,mhloh
                             at thr time thr rnoumbrenor ra-
             qusst  ~88 pmsaatrd    to me, the work we8 no+ to
             be rtartsd until artrr the rlroel     year had, olomb.
Hon. Oeorgr H. Sheppard,     Pago 2


           ‘%honld the lnoumbrenor bo allowed to
      atend a8 a oherga aesInst  runds lpproprlatlon
      ror book binding for the year  ending Augurt
      31, 19437”
             Prom the filr whIah you anolossd *IS here mummerlzed
the  following taots with rrhranoa    to tha qosstlon undrr oon-
sideration,    end tN8 oplnlon Is prrdloeted upon thr rssumptlon
that suoh taots era oorrootr
             In aoaordenor with the prorialono      ot
      SaOtlOn 2 (1) of the General Ridor to thr
      Xbpartmental Appropriation Aot of thr 47th
      IagIslaturr , the Comptrol~lrr on A ust 12,
      191Jr,approysd tho lxpbnditure or “3 3.2d4.31
      for book binding and lnoumbsred the proper ap-
      propr%atIon for thI8 8~5, Subsequently,          on or
      about Augu8t 19, 1943, a raquisItIon      for    thir
      WOrk  Rt38 8Wlt by thr Roerd ot Control to a book
      bindery nhloh war under oontraot to do work of
      this kind ror the State.     Roweyrr, at this time
      the Board of Control had iseued an order that
      the took bindery wa8 to work rzolu8I~rly         on the
      bIndIng of textbooks between tha monthr of May
      and Ootober, 80 that at the tine tha rnouabrenaa
      rer medr and the raquirition    weLI‘ir8ued,     it ~38
      impoasibl6 for the binding In quecltlon to ba
      begun baron Ootobrr, 1943.      Aotuallr thr blnd-
      Ing ~a8 not brgun MtIl April, 1944.
           Thin drpertmsnt ha8 repaatrdl7   hold that 8upplIar
Intendrd for ~80 during a oertain yrar must be purohaaod fro6
th rlp p r o p r la r0+,
                    tlo that
                         n    y e a rend
                                      , that en appropriation    for
ona par may not lntadtlonallr     br os*d to puroheae luppllsa
whIoh are to br oonaumad during a ruooeeding par.        Howsrsr ,
we hero al80 r000@iZ@d that an 4ZOaptiOn t0 this r ub lIi8t8
In the case of thr puroha8r oi ro-oallrd     “oapital (188St8' or
eilppllrr nhioh rrom their nature will not br rntiralf     usad or
oonsumd during a brkt period of thr.         Thun In our Opinion
?h o-2631,    addre88Sdto yOU,W@Eaidt
           “Withrrrpeot to those supplie8 or thing8
      whloh, aa YOUaha,   slight bo tarmadl *oq~i~l
      688at Or the statr’,the rU1.i i.8 that 8Uah 8Uppv
                                                                                ,
                                                                                    .   33




Hon. George       IL Shoppard,    Pago ,3



         or ilrturb   may.bo purohe804 and paid ror out
         of the eppropristion      tar any yoar or tho blon-
         niun ?or uhloh an eppropribtlon         hs8 boon made.
         FiXtUrbO,   lquipaant and aupplIoo wheteosror that
         they do not pori8h with their Uoo, but whloh may
         be oontlnuoualy     uood aitor    tho yoar In rhlah thoy
         err purohesod orb not govornsd by tho Idontloal
         prinO:plor   epplloablo     to thoeo 8UppiiO8    whloh
         are OOn8U6Odwltp their ~80.          Thus, aaohlnor,
         ?Ixturos,   bOOk8, lend the llko,     ero  not OOn8UUbd
         during the year they are puroheaod,          but they last
         ror many year8.      Suoh ‘oapikl     (L88Otl’  Of the
         State may thoroforo     be purohared and paid for
         out ob the appropriation   for &ny your or the
         blonnlum ror wh.lob an approprIatIon  ror 8uoh
         article   has born aado.   Th18 18 trU8 regardlo
         or thb year In whloh the dolIYory la made, rlnoa
         the pnroheao during the proper year eaountb to an
         expenditure   or oommltmsnt o? the appropriation ?or
         that year. 11
              we fool that btik binding8      are moepItal amaet8*
within    the meaning or the above oitod Opinion, and that pur-
okiaiaebr oi  8UOh bindin@ aro governed by the prinoiplbr          rtatod
In raid Opinion.        8Inoo the approprlatlon     In qubbtlon wa8 on-
amb0rod      and the purohasb order war i88Uod prior to Sbptoabor
1, 1943, wo reel that        the book bindinga woro pumhasod during
the flooal     year ending Awu8t       31, 1943, and that the approprla-
tion ror 8uoh rI8oal        year nay bo Us04 la paymbnt     ?or tho bind-
          Conooquontly,     your question la bnouorod ln tho affirm-
2% *
                Trusting   th36t tho   forbgoW    ?ully    lIuRor’I      your
Inquiry,       no are

                                                 Tour8 tory      truly

                                             All’CRNlCT GENHLBLOF TEXAS



                                                          R. man    M0orhoaa
                                                                   A8aIatent

mM:ro